Citation Nr: 1037431	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  04-36 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to recognition of the appellant as the Veteran's 
surviving spouse for VA death benefits purposes, to include a 
claim of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and M.B.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to March 
1971.  He died in March 2003.  The appellant seeks surviving 
spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  In a July 2003 
rating decision, the RO denied entitlement to service connection 
for the cause of the Veteran's death.  The claim was remanded by 
the Board in October 2007 for additional development, to include 
rendering a determination as to whether the appellant could be 
recognized as the Veteran's surviving spouse for purposes of 
receiving VA benefits.  In a March 2010 decision, the RO found 
that the appellant could not be recognized as the Veteran's 
surviving spouse for purposes of receiving VA benefits.  

The appellant presented testimony at a personal hearing in 
January 2007 before the undersigned Veterans Law Judge.  A copy 
of the transcript is in the claims file.   


FINDINGS OF FACT

1.  The appellant married the Veteran in October 2002, less than 
one year before the Veteran's death in March 2003, and 
approximately 31 years after service.

2.  A child was not born of the marriage, nor was a child born to 
the Veteran and the appellant before their marriage.
3.  The evidence does not show that a common law marriage existed 
between the Veteran and the appellant before October 2002.  


CONCLUSION OF LAW

The marriage between the Veteran and the appellant does not meet 
the requirements for the purpose of eligibility for DIC benefits.  
38 U.S.C.A. §§ 101(3), 103, 1304 (West 2009); 38 C.F.R. §§ 3.50, 
3.52, 3.54 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that she should be recognized as the 
Veteran's surviving spouse for purposes of entitlement to 
Dependency and Indemnity Compensation (DIC).  38 C.F.R. § 3.5 
(2009).

VA death benefits, including death pension, death compensation, 
and DIC, are payable to a Veteran's surviving spouse under 
certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a) (West 2002).

A surviving spouse means a person of the opposite sex whose 
marriage to the Veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the Veteran at the time of the 
Veteran's death.  38 C.F.R. § 3.50(b) (2009).  For VA benefits 
purposes, a marriage means a marriage valid under the law of the 
place where the parties resided at the time of the marriage, or 
the law of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 
3.1(j) (2009). The appellant has the burden to establish her 
status as a rightful claimant.  Sandoval v. Brown, 7 Vet. App. 7 
(1994).

VA law provides for DIC to a Veteran's surviving spouse, child, 
or parent, because of a service-connected death occurring after 
December 31, 1956.  38 U.S.C.A. § 101(14) (West 2002); 38 C.F.R. 
§ 3.5 (2009).  DIC may be paid to a surviving spouse of a Veteran 
who died on or after January 1, 1957, and who was married to the 
Veteran (1) before the expiration of 15 years after the 
termination of the period of service in which the injury of 
disease causing death was incurred or aggravated, (2) for one 
year or more prior to the Veteran's death, (3) for any period of 
time if a child was born of the marriage or was born to them 
before the marriage.  38 C.F.R. § 3.54 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2009).

A Marriage Certificate from the State of New York, shows that the 
Veteran and the appellant were married in October 2002.  A 
Certificate of Death from the State of New York shows that the 
Veteran died on March [redacted], 2003.  The certificate of death listed 
the appellant as the Veteran's spouse. 

In April 2003, the appellant filed an Application for Dependency 
and Indemnity Compensation, Death Pension, and Accrued Benefits 
by a Surviving Spouse based on her alleged status as the 
surviving spouse of a Veteran.  On her application, she reported 
that no children were born of her marriage to the Veteran.  She 
listed her place of residence as New York.  Along with her 
application for benefits, the appellant submitted a copy of her 
marriage certificate, and a letter wherein she indicated that she 
had cohabitated with the Veteran since 1990.  

In this case, the record shows that the Veteran was separated 
from active service in March 1971.  The evidence shows that the 
Veteran and appellant were legally married from October 2002 
until his death in March 2003.  Therefore, the appellant is 
established as a surviving spouse as defined by 38 C.F.R. § 3.50.  
However, the criteria for eligibility for DIC differ.

With respect to eligibility to entitlement to death pension as a 
surviving spouse, the Board finds that the appellant is not 
eligible because she married the Veteran less than one year prior 
to his death in March 2003.  Moreover, the evidence of record 
does not indicate that the two had any children together, nor 
were they legally married within 15 years of his release from the 
active duty period where any of his service connected 
disabilities originated. 

The Board notes that the appellant and the Veteran resided in the 
state of New York.  New York state law does not recognize common 
law marriage.  See N.Y. Dom. Re. §11 (McKinney 1999).  Therefore, 
in order to be a deemed valid marriage prior to the legal 
marriage, the appellant must meet certain requirements: (1) an 
agreement between the parties to be husband and wife at the 
beginning of their cohabitation, (2) cohabitation, (3) holding 
themselves out as married, and (4) generally accepted as such in 
the communities in which they lived.  38 C.F.R. § 3.205(a)(6) 
(2009)

In this regard, in his applications for VA benefits in June 1994, 
September 2000, and November 2000, and in VA treatment records 
dated prior to October 2002, the Veteran reported being single 
and never having married.  In June 2001 and January 2002, he 
related living with a "female friend."  In June 2002 and 
September 2002, he reported living with his girlfriend.  In early 
October 2002, the Veteran presented for medical treatment with 
his "fiancée," with whom he resided.  He denied ever having 
been married.  On October [redacted], 2002, the Veteran reported that he 
had been married for two weeks.  Subsequent VA treatment records 
identify the appellant as the Veteran's spouse.  Accordingly, 
prior to their October 2002 marriage, the evidence supports the 
conclusion that the intentions of appellant and the Veteran were 
such that they did not view themselves as married to each other.  
Under those circumstances, the appellant cannot be recognized as 
the Veteran's surviving spouse in any deemed valid relationship 
prior to their legal marriage in October 2002.

As the appellant was not married to the Veteran for more than one 
year at the time of the Veteran's death, they had no children, 
and the elements of a deemed valid common law marriage have not 
been met, the appellant does not qualify for DIC benefits.  
Although sympathetic to the appellant, the Board is bound to 
follow the law.  The appellant is not eligible for the requested 
benefit.  In cases such as this, where the law is dispositive, 
the claim must be denied because of absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Board finds that the preponderance of the 
evidence is against the claim, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

VA's duty to assist is not applicable to matters in which the 
law, and not the evidence, is dispositive.  Mason v. Principi, 16 
Vet. App. 129 (2002).  VA will refrain from providing assistance 
in obtaining evidence where the claimant is ineligible for the 
benefits sought because of lack of qualifying service, lack of 
Veteran status, or other lack of legal eligibility.  38 C.F.R. § 
3.159(d) (2009).  When there is extensive factual development in 
a case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his claim, 
VA's duty to assist does not apply.  38 U.S.C.A. § 5103A(a)(2) 
(West 2002 & Supp. 2009) (VA not required to provide assistance 
if no reasonable possibility exists that such assistance would 
aid in substantiating the claim); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Moreover, this decision results in a denial of 
recognition as the Veteran's surviving spouse for purposes of VA 
death benefits and any failure to provide notice as to the 
effective date and rating criteria is harmless error.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In any event, without deciding that the notice provisions of the 
law apply, the Board finds that each of the content requirements 
of notice has been fully satisfied.  VA satisfied the duty to 
notify by means of correspondence dated in February 2008, and 
December 2009; decisions in July 2003, and March 2010; and a 
statement of the case in June 2010.  Those documents discussed 
specific evidence, particular legal requirements applicable to 
the claim herein decided, evidence considered, pertinent laws and 
regulations, and reasons for the decision.  VA made all efforts 
to notify and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  There is no 
indication from the appellant of any outstanding relevant records 
that have not been associated with the claims folder.  The Board 
concludes that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the appellant's claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the appellant's claim for 
entitlement to VA death benefits.  No further assistance to the 
appellant with the development of evidence is required.  Further, 
because the Board herein denies the appellant's status as the 
surviving spouse of the Veteran, evidentiary development to 
support her cause of death claim is rendered moot.


ORDER

Entitlement to recognition as the surviving spouse of the 
Veteran, for purposes of entitlement to VA death benefits, to 
include DIC based on service connection of the cause of the 
Veteran's death, is denied. 




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


